                 Case 1:21-cv-02055-PGG-BCM Document 25 Filed 08/25/21 Page 1 of 1



                                                                           Jackson Lewis P.C.
                                                                           58 South Service Road, Suite 250
                                                                           Melville NY 11747
                                                                           (631) 247-0404 Main
                                                                           (631) 247-0417 Fax
                                                                           jacksonlewis.com




          MY DIRECT DIAL IS: 631-247-4675
          MY EMAIL ADDRESS IS: ADAM.GUTTELL@JACKSONLEWIS.COM

                                                                  August 20, 2021

          VIA ECF

          Honorable Barbara C. Moses
          United States Magistrate Judge                                                                      8/25/21
          United States District Court
          Southern District of New York
          40 Foley Square, Room 705
          New York, New York 10007

                                            Re:      Yancey-Theodore v. 1825 Park Avenue Property Investors
                                                     III, LLC et al
                                                     Case No. 1:21-CV-02055-PGG-BCM

          Dear Magistrate Judge Moses:

                         We represent Defendant 1825 Park Avenue Property Investors III, LLC in this
          matter. We write, with the consent of all parties and pursuant to Rule 2(a) of Your Honor’s
          Individual Rules of Practice in Civil Cases, to respectfully request the scheduling conference
          currently scheduled for September 1, 2021 be adjourned to September 22, 2021 or a subsequent
          date convenient for the Court. This is the parties’ second request for an adjournment of this
          conference and the first request was granted. The reason for this request is that the parties have
          made substantial progress in settlement discussions and require additional time to finalize the terms
          of settlement.

                            Thank you for your attention to this matter.

Application GRANTED. The September 1, 2021                        Respectfully submitted,
conference is ADJOURNED to September 22, 2021 at
10:00 a.m. SO ORDERED.                                            JACKSON LEWIS P.C.

_________________________                                         Adam G. Guttell
Barbara Moses
United States Magistrate Judge                                    Adam G. Guttell
August 25, 2021



          cc:      All counsel of record (via ECF)
          4828-8297-7015, v. 1
